Citation Nr: 1604286	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to an initial rating in excess of 30 percent on an extraschedular basis for anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for anxiety disorder and assigned a 10 percent disability rating.  In a May 2011 rating decision, the RO increased the initial rating for anxiety disorder to 30 percent, effective from the date of the original claim.  The Veteran is presumed to be seeking the highest disability rating available.  A.B. v. Brown, 6 Vet. App. 35(1993). 

The issues of entitlement to a TDIU and entitlement to a disability rating in excess of 30 percent on an extraschedular basis for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder is not productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating for anxiety disorder in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA treatment records have also been obtained.  The Social Security Administration (SSA) responded to a request for records by noting that all records pertaining to the Veteran had been destroyed.  The Veteran was provided VA psychiatric examinations in February 2011, July 2011, September 2013, and June 2015.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's anxiety disorder has been rated 30 percent disabling from March 2010 under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9413. 

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9413.

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.


On a VA mental health psychiatric assessment note in December 2010, the Veteran was noted that he considered committing suicide by overdosing on prescription medications about one month ago.  He stated that thoughts about his wife and mother prevented him from acting on those thoughts at that time.  Currently, he had excessive worry, difficulty controlling worry, he was easily fatigued, had difficulty concentrating, irritability, muscle tension, and sleep disturbance.  The Veteran reported that he used to have panic attacks but the last episode was in the 1980's.  The Veteran's mood was dysphoric.  His affect was restricted in range.  His speech was normal in rate, volume, tone, and articulation.  The Veteran's thought processing was logical and goal oriented.  There was no evidence of a formal thought disorder.  Although he reported problems with memory and concentration, no gross cognitive difficulties were observed.  The examiner did not believe that the Veteran was at imminent risk for harm to himself or others.  A GAF of 65 was assigned.

On a VA examination in February 2011, the Veteran reported psychiatric symptoms began in 1965 as a result of experiences in the military.  He described current symptoms of intrusive thoughts, insomnia, nightmares, and nervousness.  The severity of the symptoms was mild.  The above symptoms were episodic, fluctuating, or waxed and waned.  The Veteran did not indicate that the symptoms affected total daily functioning in a clinically significant manner.  He reported that he had had trouble sleeping for 45 years; he had difficulty staying asleep due to nightmares.  He did not have a history of violent behavior, and he did not indicate a history of suicide attempts.  The Veteran reported that he was not currently in a relationship, but he stated that he had a good relationship with his wife before she died.  He had a good relationship with all of his children but one who he described as a drug addict.  The Veteran reported that he worked as a maitre'd for 34 years before retiring in 2002.  He reported that his relationships with his supervisor and coworkers were good.  

On examination, orientation was within normal limits.  Appearance, behavior, and hygiene were appropriate.  The Veteran maintained good eye contact during the examination.  His affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness and no report of a history of delusions.  The Veteran denied hallucinations.  There was no obsessive-compulsive behavior.  Thought processes were appropriate.  The Veteran was able to understand directions.  He did not have slowness of thought and did not appear confused.  His judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  There was no suicidal or homicidal ideation.  The examiner diagnosed anxiety disorder and assigned a GAF score of 75.  The examiner stated that the best description of the Veteran's current psychiatric impairment was: "psychiatric symptoms are controlled by continuous medication.  Currently, he is able to establish and maintain effective work/school and social relationships.  Currently, he is able to maintain effective family role functioning.  Currently, he has no difficulty with recreation or leisurely pursuits.  Currently, he has no difficulty with physical health.  He has no difficulty understanding commands... The claimant does not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition is good."

On VA examination in July 2011, the Veteran reported that he continued to reside alone.  He reported having excellent relationships with three of his four children.  His relationship with one of his sons was not so good as his son was on drugs and in prison.  The Veteran reported that he had 12 grandchildren that he saw frequently and enjoyed spending time with.  He had nine siblings, most of whom lived in the area.  His brothers were supportive and he saw them often.  The Veteran reported that he had a good group of friends that he sees routinely.  Three or four times per week they got together to play cards and dominos.  The Veteran indicated that his friends were supportive.  On a typical day, the Veteran spent time taking care of his granddaughter.  Other times, he played cards and dominos with his friends.

The Veteran described his current mood as "pretty good."  He did not report feeling sad or down, and he did not report a decline in interest in activities or anhedonia.  He continued to have difficulty sleeping, noting that he has been recently diagnosed with sleep apnea.  The Veteran stated his energy level during the day was adequate.  He did not describe symptoms of worthlessness or guilt, nor did he describe problems related to concentration or memory.  On examination, he was appropriately groomed and casually dressed.  Speech was unremarkable.  Thought processes were logical and goal directed and there was no evidence of hallucinations or delusions.  His mood was euthymic and affect was mood congruent.  The Veteran denied current homicidal and suicidal ideation, plan or intent.  The Veteran was oriented to person, place, date and situation.  Judgment and insight appeared good.  The diagnosis was anxiety disorder, not otherwise specified, with symptoms in partial remission.  The GAF score was 75.  The examiner stated that it "appears that the Veteran's symptoms of anxiety and past symptoms of depression are well managed on medications and there does not appear to be significant functional impairment at present."

On VA examination in September 2013, the examiner noted that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was noted to continue to enjoy good social functioning.  "Although he is not involved in a romantic relationship - 'I had a very good marriage, so everyone else falls short' - he spends three days a week at a senior center playing cards and dominos, as well as going on day trips.  He is also close with three of his children."  The examiner noted that the Veteran retired in 2002 and that his retirement was unrelated to mental health issues.  The Veteran endorsed excessive worry for which he takes Zoloft.  He believed the medication was helpful.  The examiner assigned a GAF score of 75.  

On VA examination in June 2015, the examiner noted that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  
The Veteran reported a good relationship with and weekly contact with three of his children.  He continued to play cards three times per week with his friends.  On examination, the Veteran was neatly and casually dressed.  Speech was spontaneous with normal rate, rhythm, and tone.  Mood and affect were appropriate.  Stream of mental activity was logical, relevant, coherent, and goal directed.  Reality testing was intact.  The Veteran was alert and oriented.  Memory appeared intact.  Attention and concentration were good.  Judgment and insight were acceptable.  The Veteran denied any suicidal or homicidal ideation or intent.  

The Board notes that the September 2013 and June 2015 examiners' descriptions of the Veteran's level of occupational and social impairment comports with the criteria for a 10 percent rating.  Nonetheless, the currently assigned 30 percent rating does contemplate anxiety and chronic sleep impairment, which the Veteran manifests.

The medical evidence does not show symptoms resulting in impairment more nearly approximating the criteria for a 50 percent rating.  The Veteran has not worked since his retirement in 2002, however he was noted to have good relationships at work and his retirement was unrelated to mental health issues.  He has consistently reported good relationships with most of his children, siblings, and grandchildren.  He plays cards three times per week with a group of friends.  Additionally, the Veteran was able to take on the responsibility of helping care for a grandchild.  

The evidence does not show impairment of thought process or judgment, and no more than mild memory loss is demonstrated.  Importantly, none of the evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Board is aware that the December 2010 treatment note indicated that the Veteran reported recent suicidal thoughts.  However, that examiner did not believe that the Veteran was at imminent risk for harm to himself or others, and assigned a GAF of 65, which is indicative of mild symptoms.  Furthermore, a VA examination conducted two months later in February 2011 found no evidence of suicidal ideation and stated that the Veteran's psychiatric symptoms were mild and controlled by continuous medication.  This examiner assigned a GAF of 75, which is indicative of no more than slight impairment of functioning.  The subsequent examinations continued to find no evidence of suicidal ideation or intent. 

Accordingly, a schedular initial disability rating in excess of 30 percent for anxiety disorder is not warranted.  The preponderance of the evidence is against the grant of a higher schedular disability rating; there is no doubt to be resolved; and a higher schedular disability rating is not warranted at any time during the appeal period.   


ORDER

An initial evaluation in excess of 30 percent for service-connected anxiety disorder is denied.


REMAND

The Veteran filed a claim for TDIU in June 2011.  A rating decision in March 2013 denied TDIU.  It does not appear that the Veteran filed a notice of disagreement with respect to this denial.  Nonetheless, an August 2015 supplemental statement of the case included the TDIU issue, the Veteran's representative in a VA Form 646 received in October 2015 addressed TDIU, and the RO certified the issue to the Board on a VA Form 8 in October 2015.  Finally, the Veteran's representative included the issue on the informal hearing presentation dated in January 2016.  Thus, it appears that VA has led the Veteran to believe that this issue is on appeal.  However, no Statement of the Case has been issued on the issue of entitlement to a TDIU.  An SSOC cannot be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in an SOC.  38 C.F.R. § 19.31(a).  Thus, this matter must be remanded for the AOJ to issue an SOC on the matter.  

Prior to issuance of an SOC, however, the Board is directing the AOJ to complete development on the issue of TDIU as jurisdiction of the issue is appropriate given that the Veteran contends that he is unable to work due to service connected disabilities and entitlement to TDIU is a part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

Moreover, an April 2015 rating decision granted service connection for sleep apnea, with a 50 percent rating assigned from June 2011.  Thus, when combined with the service connected ratings of 30 percent for anxiety disorder and 10 percent for tinnitus, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  However, to date, the RO has not considered the Veteran's TDIU claim in light of the grant of service connection for sleep apnea.  The RO must be given an opportunity to consider that issue prior to the Board issuing a decision on the TDIU claim.  A "combined effects" VA examination that takes into account all service connected disabilities is also warranted to properly evaluate the claim.

Regarding an extraschedular rating for the Veteran's service-connected anxiety disorder, the Board is not precluded from issuing a final decision on the increased rating claims on a schedular basis and remanding the extraschedular rating and TDIU issues to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley.  Thus, the issue of entitlement to an extraschedular rating for anxiety disorder will also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the occupational impairment associated with his service-connected sleep apnea (rated 50 percent disabling), anxiety disorder (rated 30 percent disabling), and tinnitus (rated 10 percent disabling).  The relevant information in the electronic file must be provided to the examiner for review.

The examiner is asked to describe the occupational impairment, if any, resulting from the Veteran's service-connected disabilities of an anxiety disorder, sleep apnea, and tinnitus.

2.  Issue a Statement of the Case on the matter of entitlement to a TDIU.  

3.  After the development requested above has been completed, readjudicate the claim of entitlement to an increased disability rating for anxiety disorder on an extraschedular basis.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


